Citation Nr: 1646273	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  14-22 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for PTSD, currently rated as 50 percent disabling.   

2.  Entitlement to an initial rating in excess of 10 percent for a neck disability.  

3.  Entitlement to an initial rating in excess of 20 percent for right upper extremity radiculopathy.  

4.  Entitlement to an initial rating in excess of 20 percent for left upper extremity radiculopathy.  

5.  Entitlement to an initial rating in excess of 10 percent for a right hip disability manifested by limitation of flexion.  
	
6.  Entitlement to an initial compensable rating for a right hip disability manifested by limitation of extension.  

7.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.  

8.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability.  

9.  Entitlement to an initial rating in excess of 10 percent for a low back disability.  

10.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.  

11.  Entitlement to service connection for a sleep disorder.  

12.  Entitlement to service connection for headaches.

13.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, adjustment disorder, and anxiety disorder.  

14.  Entitlement to service connection for a left hip disability.  

15.  Entitlement to service connection for a left knee disability.  

16.  Entitlement to an effective date prior to June 21, 2014, for the grant of a total disability rating based on individual unemployability due to a service-connected disability (TDIU).

17.  Entitlement to an effective date prior to June 21, 2014, for the grant of special monthly compensation (SMC) based on housebound status.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ACTDUTRA) from May 2000 to September 2000 and on active duty from December 2000 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012, March 2014, and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that a February 2015 VA mental disorders examination was associated with the claims file after the issuance of a statement of the case in April 2014 with regard to an increased rating for PTSD.  However, as the Board will grant a total rating for PTSD effective the date of the examination, the Veteran is not prejudiced by the Board's adjudication of this issue.  

The issues of entitlement to increased initial ratings for a neck disability, right upper extremity radiculopathy, left upper extremity radiculopathy, a right hip disability manifested by limitation of flexion, a right hip disability manifested by limitation of extension, a right knee disability, a right ankle disability, a low back disability,  right lower extremity radiculopathy, entitlement to service connection for a sleep disorder, entitlement to service connection for an acquired psychiatric disorder other than PTSD, adjustment disorder, and anxiety disorder, entitlement to service connection for a left hip disability, and entitlement to service connection for a left knee disability being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Prior to February 10, 2015, the Veteran's PTSD has been shown to cause occupational and social impairment with deficiencies in most areas.

2.  Since February 10, 2015, the Veteran's PTSD has been shown to cause total occupational and social impairment.

3.  The Veteran's headaches are not attributable to his active duty service.  

4.  The competent evidence shows that the service-connected PTSD precluded the Veteran from securing and maintaining substantially gainful employment as of June 21, 2014, the date he last worked full time.   

5.  The Veteran did not have a TDIU or a service-connected disability rated as 100 percent disabling plus additional, separate and distinct service-connected disabilities independently ratable at 60 percent until June 21, 2014.  


CONCLUSIONS OF LAW

1.  Prior to February 10, 2015, the criteria for a rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2015).

2.  Since February 10, 2015, the criteria for a rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2015).

3.  Criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  Criteria for an effective date prior to June 21, 2014, for the assignment of a TDIU are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400, 4.16 (2015).

5.  The criteria for an effective date prior to June 21, 2014, for the grant of SMC based on housebound status are not met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment reports have been obtained. 

While a VA medical opinion was not provided in this case with regard to the issue of entitlement to service connection for headaches decided herein, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, the Veteran's representative indicated that the Veteran was exposed to improvised explosive devices (IEDs) and other loud blasts from weapons fire and currently suffers from severe headaches at times.  However, the Veteran has not reported that he suffered from headaches in service nor did he report a continuity of headaches since service.  As such, the lay statements are insufficient to trigger VA's duty to provide an examination with an opinion with regard to the claim for headaches.  See Waters, 601 F.3d 1274.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

Historically, the Veteran filed a claim seeking a higher rating for his service-connected PTSD in May 2011.  The claim was denied in an April 2012 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

Psychiatric disability evaluations are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders a 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, veteran unable to keep a job).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board on August 1, 2014, and therefore the claim is governed by DSM-IV.

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

When it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

VA treatment reports reflect that in November 2010, the Veteran reported that he was doing "fairly well."  He reported that he awoke during the night.  The Veteran denied depression and suicidal or homicidal thoughts.  Mental status evaluation revealed that he was oriented in three spheres and his mood was pleasant with a congruent affect.  His impulse control and judgment were good.  In January 2011, the Veteran reported that he was doing "fairly well" and sleeping more.  He denied depressive symptoms and homicidal and suicidal thoughts.  Mental status evaluation was identical to the findings in November 2010.  In February 2011, the Veteran reported that he was doing "fairly well."  He reported that he was sleeping "okay" and slept as many as four hours per night and had one nightmare in the last week.  He indicated that he felt depressed at times and felt his medications were helping.  He noted that he "hears things at times" but he denied suicidal and homicidal ideations and reported that he was working.   Mental status examination revealed that he was alert and oriented in three spheres.  His mood was withdrawn and his affect was constricted.  In April 2011, the Veteran noted that a fellow employee had filed a complaint against him at work.  He was angry, irritable, and noted that he had "not slept well for several days."  He reported that his wife was very supportive.  Mental status examination revealed that he was alert and oriented in three spheres.  His mood was anxious and irritable and his affect was congruent.  He had good impulse control and judgment.  There were no suicidal or homicidal ideations or audio or visual hallucinations.  In June 2011, the Veteran reported that he was doing "fairly well."  He endorsed sleep disturbance and reported one nightmare.  He indicated the he was mildly depressed and he denied hallucinations and suicidal and homicidal ideations.  Mental status examination revealed that he was alert and oriented in three spheres.  His mood was withdrawn and his affect was constricted.  He exhibited good impulse control and judgment and he had insight.  In September 2011, he reported trouble with his work supervisor and he endorsed auditory hallucinations.  He denied homicidal and suicidal ideations.  

At a November 2011 VA examination, the Veteran reported that he could only work three to four months before he "shut down" and could not get out of bed, gets withdrawn and avoidant, does not call work, loses his job, does not care about the outcome of his actions, is "imprisoned in his own mind," and gets very depressed with vegetative symptoms.  He endorsed episodes of melancholia.  He indicated that his symptoms were constant and moderate in severity.  The Veteran also endorsed chronic insomnia, inability to fall asleep and stay asleep, nightmares with nightly thrashing, and recurrent depressive hypersomnia.  He denied a history of violent behavior and he denied a history of suicide attempts.  At the time of the examination, the Veteran indicated that he had been employed for four months as a supervisor of a concrete crew.  He indicated that his relationship with his supervisor and co-workers was good.  He noted that he had missed six days of work due to depression.  Mental status examination revealed that his orientation was within normal limits.  His appearance and hygiene were appropriate.  He maintained good eye contact during the examination and his behavior was appropriate.  His affect and mood showed disturbance of motivation and mood, anxiety, and depressed mood.  He appeared anxious, nervous, and depressed at times during the examination.  His speech, communication, and concentration were within normal limits.  He endorsed panic attacks two to three times weekly.  There was no history of delusions or hallucinations and no delusions or hallucinations were observed by the examiner.  His thought process was appropriate and he was able to understand directions.  His judgment was not impaired.  He had mild memory impairment and some forgetfulness but not to the level that his work was adversely affected because he kept lists and notes.  Suicidal and homicidal ideations were absent.  The examiner diagnosed the Veteran with PTSD and concluded that the symptoms caused occupational and social impairment with reduced reliability and productivity.  The examiner noted that the PTSD symptoms caused difficulty establishing and maintaining effective work/school and social relationships and he was unable to perform recreational or leisurely pursuits due to the severity of his symptoms.  The examiner assigned a GAF score of 48.  

In his June 2012 notice of disagreement, the Veteran indicated that he met the criteria for a 70 percent rating for PTSD.  He noted that he had near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

At VA in January 2012, the Veteran indicated that he was doing "so so."  He reported that he had a few nightmares and was sleeping four to five hours per night.  He endorsed depression but denied auditory and visual hallucinations and suicidal and homicidal ideations.  Mental status examination revealed that he was alert and oriented in three spheres.  He exhibited good impulse control and judgment and had insight.  In March 2012, the Veteran reported difficulty sleeping and he endorsed flashbacks and nightmares.  He indicated that he "hears things at times" and "sees shadows" at times.  He denied suicidal and homicidal ideations.  Mental status examination revealed that he was alert and oriented in three spheres.  The Veteran exhibited good impulse control and judgment and had insight.  In February 2013, the Veteran indicated that he was doing "fairly well."  The Veteran indicated that he was back at work and doing better with good interaction with his wife.  He denied recent outbursts and he denied depression and suicidal and homicidal thoughts.  He reported that he slept as many as seven hours at night.  Mental status examination revealed that he was alert and oriented in three spheres.  His mood was pleasant and his affect was congruent.  He had good impulse control and his judgment and his insight was intact.  In April 2013, he indicated that he was using cocaine and alcohol on a regular basis.  He noted that he was okay at work but could not wait to get home to use cocaine and alcohol.  He reported problems with his wife due to his substance abuse.  He denied psychosis, suicidal and homicidal ideations, and depression but endorsed anger and irritable mood.  Mental status examination revealed that he was alert and oriented in three spheres with an irritable mood and a congruent affect.  He had good impulse control and judgment.  In May 2013, he requested inpatient rehabilitation for cocaine addiction.  He denied suicidal and homicidal ideations and was calm and cooperative.  The Veteran was treated inpatient for substance abuse treatment from May 6, 2013, to May 14, 2013.  Prior to his inpatient stay, the Veteran's wife threatened to call the police due to his drug use and he threatened to cut himself so his wife declined to call the police.  He sought inpatient treatment the following morning.  During his inpatient stay he was assigned GAF scores of 50 and 53.  Following his inpatient stay, he was seen at VA in May 2013 and he denied homicidal and suicidal thoughts.  Mental status examination revealed that he was alert and oriented in three spheres.  His mood was pleasant and his affect was congruent.  He had good impulse control and judgment.  Similar findings were found on mental status examination in June 2013.   

At a VA examination in February 2014, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran indicated that he lives with his wife of three years.  He has four children and his oldest daughter has cerebral palsy.  He endorsed a caring relationship with his family but noted that his mood issues caused marital strain.  He indicated that he worked in construction following his separation from service.  The Veteran had recently finished a job and was gettin temporary construction jobs and doing travel construction jobs at the time of the examination.  The Veteran reported that he was inpatient due to being suicidal in May 2013.  He indicated that he was inpatient for a week and a half and was using cocaine at the time of his admission.  He denied current suicidal or homicidal ideation.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The examiner concluded that the Veteran did not appear to pose any threat of danger or injury to himself or others.  

At a VA mental disorders examination conducted on February 23, 2015, the examiner indicated that the Veteran's PTSD results in total occupational and social impairment.  The Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships.  The examiner concluded that the Veteran's PTSD resulted in total occupational and social impairment due to chronic sleep impairment, emotional dysregulation, poor concentration, isolation behaviors, poor behavior controls, irritability reactions around others, and loss of interest in life and detachment reactions.  

For the period prior to February 23, 2015, having reviewed the complete record, the Board finds that the preponderance of the evidence warrants a grant of a 70 percent rating for the relevant time period on appeal.  The medical evidence, consisting of VA examinations and VA treatment reports, demonstrates findings that are consistent with depressed mood, anxiety, hallucinations at times, sleep impairment, memory loss, and suicidal thoughts at times.  The Veteran's disability was not manifested by total occupational or social impairment.

Looking first to the Veteran's psychiatric symptoms, the Board does not believe that they have been consistent with a 100 percent rating during this time.  The Veteran was not shown to experience gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  The Veteran also did not demonstrate other symptomatology that is not listed by the schedular rating criteria, but which would be comparable with a total rating.  The Veteran was able to communicate, was then employed, and was independent with his personal care.  Moreover, while the Veteran endorsed social impairment, a 70 percent rating contemplates an inability to establish and maintain effective relationships.

As such, the Board finds that total social and occupational impairment has not been shown prior to February 10, 2015.

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores ranging from 48 to 53 which contemplate moderate symptoms to serious symptoms.  GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.  In this case, the clinical findings during the time period at issue do not substantiate a GAF score indicative of more than severe symptomatology as there was no evidence of impairment of reality.  The Board finds that the clinical findings of record demonstrate a degree of impairment consistent with no more than a 70 percent rating.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all social and occupational impairment resulting from his PTSD.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his occupational and social impairment due to PTSD symptoms.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  As indicated, the Board is remanding the claim for an acquired psychiatric disorder in order to determine whether service connection is warranted for any other psychiatric diagnoses.  However, in holding with Mittleider v. West, 11 Vet. App. 181 (1998), the Board has not differentiated any of the symptomatology attributed to the various psychiatric disorders diagnosed and instead has included all psychiatric symptomatology and considered it when rating the claim for PTSD.    

Accordingly, the Board finds that the preponderance of the evidence warrants a grant of a 70 percent rating and no higher for the relevant time period prior to February 10, 2015.  

For the period since February 10, 2015, the Veteran's PTSD results in total occupational and social impairment and a 100 percent rating is warranted since that date.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Additionally, 38 U.S.C.A. § 1154 (a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).


Headaches

For historical purposes, the Veteran filed a claim for entitlement to service connection for headaches in June 2013.  The claim was denied in a March 2014 rating decision.  The Veteran disagreed with the denial of the claim, and this appeal ensued.

A review of the Veteran's service treatment reports (STRs) reflects a normal neurologic examination at the Veteran's February 2000 enlistment examination and at examinations in January 2002 and January 2004.  The Veteran denied frequent and severe headaches on a report of medical history form prepared in conjunction with the examinations in February 2000, January 2002, and January 2004.  The records do not reflect any reports, findings, or treatment for a chronic headache disability.  

Post service VA treatment reports reflect a report of jaw spasms, headaches, and jaw clicking in May 2013.  In June 2013, he reported "off and on headaches" on the right or left side with anxiety.  He was diagnosed with a history of headaches.  

Having reviewed the complete record, the Board finds that the preponderance of the evidence is against the claim for service connection for headaches.  The Veteran's STRs do not reflect any complaints, findings, or treatment for any diagnosed headache disability.  The Board acknowledges that the Veteran has been treated for headaches post service.  However, there is no medical or lay evidence suggesting that any headache disability began during service or is otherwise related to the Veteran's period of active duty.  Consequently, entitlement to service connection for headaches is denied.

Although the Veteran contends that he has a headache disability related to his active service, the Veteran has submitted no competent medical evidence or opinions to corroborate those contentions.  38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of the claimed headache disability because those matters require medical expertise.  38 C.F.R. § 3.159 (a)(1); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, the lay statements regarding the Veteran's headache disability being related to service are not competent as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for headaches, and the claim is denied.

Earlier Effective Date

TDIU

The Veteran initially filed a claim of entitlement to a TDIU in May 2011.  He indicated that he last worked full-time on May 13, 2011.  The claim was denied in April 2012.  The Veteran did not appeal the denial of his claim.

The Veteran submitted another claim of entitlement to a TDIU in July 2014.  He indicated that he last became too disabled to work on June 20, 2014, due to his PTSD.  He listed a variety of full-time jobs he held for the period from June 2007 to June 20, 2014.  

The claim for a TDIU was granted in a March 2015 rating decision effective June 21, 2014, the date the Veteran's most recent employer (D. I. Installations, Inc.) indicated was his last day of work.  The Veteran disagreed with the effective date of the grant of a TDIU.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2015).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16 (b) (2015).

In this decision, the Board increased the Veteran's PTSD rating to 70 percent disability as of May 24, 2011, the date he filed his claim for an increased rating.  Thus, the Veteran meets the minimum percentage requirements of 38 C.F.R. § 4.16(a) as of May 24, 2011.  The remaining question is whether the Veteran's service-connected PTSD caused him to be unable to secure or follow a substantially gainful occupation for the period on appeal.  The Board notes that is a different inquiry than whether PTSD is productive of total occupational and social impairment so as to warrant a 100 percent schedular rating.  The question of whether a Veteran is entitled to TDIU includes consideration of his work experience, training, and education.

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

VA received the Veteran's application for increased compensation based on unemployability in July 2014.  The Veteran indicated that he last worked full-time June 20, 2014, and that June 20, 2014, was when he became too disabled to work.  As noted, the record shows that he initially filed a claim for a TDIU in May 2011; however, he worked full-time at various jobs until June 21, 2014, the date he last held full time employment.   

The Veteran met the schedular criteria for a TDIU on May 24, 2011, when his PTSD was increased to 70 percent.  However, the evidence of record shows that the Veteran then continued working until June 21, 2014.  There is no evidence that his service-connected PTSD precluded him from securing or following a substantially gainful occupation to warrant a TDIU prior to June 21, 2014, the date he stopped working.  The Veteran reported on his application for a TDIU that he last worked on June 20, 2014, and became too disabled to work on June 20, 2014.  The Board acknowledges that the Veteran reported that he had a long history of being fired from or losing jobs due to his PTSD.  It has been found that he is unable to secure or follow a substantially gainful occupation by reason of the service-connected PTSD.  The evidence from the Veteran's last employer shows that his last day of employment was on June 21, 2014.   The evidence does not support a finding that employment on and before June 21, 2014, was part-time, protected, or less than substantially gainful employment.

Based on the evidence in this case, the earliest that it can be factually ascertained that the Veteran met the schedular criteria for TIDU and was no longer working demonstrating that he was unable to secure or follow substantially gainful employment is June 21, 2014.  

Accordingly, the Board finds that an effective date prior to June 21, 2014, is not warranted for the assignment of a TDIU.  The preponderance of the evidence is against the assignment of any earlier effective date.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

SMC

SMC at the "housebound" rate is payable when a veteran has a single service-connected disability rated as 100 percent and:  (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

For the purpose of meeting the first criterion, a rating of 100 percent may be based on any of the following grants of total disability:  on a schedular basis; on an extraschedular basis; or on the basis of a temporary total rating pursuant to 38 C.F.R. §§ 4.28 (pre-stabilization rating), 4.29 (temporary total hospital rating), or 4.30 (temporary total convalescence rating).  Also, a total disability rating based on individual unemployability as a result of service-connected disabilities meets the criterion only if assigned for a single disability.  Buie v. Shinseki, 24 Vet. App. 242 (2011).

In a March 2015 rating decision, the RO granted entitlement to SMC based on housebound status, effective June 21, 2014, which is the same effective date as the one for a TDIU.  

The Board finds that an effective date prior to June 21, 2014, is not warranted for SMC based on housebound status.  The Veteran was granted a TDIU effective June 21, 2014.  Herein, the Board is granting a 100 percent rating for his PTSD effective February 10, 2015, after the established effective date for SMC.  Consequently, he did not meet the first criterion for SMC until June 21, 2014.   

Accordingly, the Board finds that the claim for entitlement to an effective date prior to June 21, 2014, for the grant of SMC based on housebound status is denied.


ORDER

Prior to February 10, 2015, entitlement to a rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Since February 10, 2015, entitlement to a rating of 100 percent for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for headaches is denied.

Entitlement to an effective date prior to June 21, 2014, for the grant of a TDIU is denied.

Entitlement to an effective date prior to June 21, 2014, for the grant of SMC based on housebound is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the remaining claims can be reached.  

With regard to the claims for increased ratings for a neck disability, a right hip disability, a right knee disability, a right ankle disability, and a low back disability, the Veteran was last afforded VA examinations for these claims in February 2014 which is fairly recent and contemporaneous in time.  Nonetheless, subsequent to the February 2014 VA orthopedic examinations, the Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, No. 13-3238, 2016 WL 3591858  (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous VA  examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, new examinations are necessary to decide the claims.  

With regard to the claims for increased ratings for radiculopathy of the right and left upper extremities and radiculopathy of the right lower extremity, in light of the potentially relevant findings during the requested orthopedic examinations, the Board will defer adjudication of these claims.  

With regard to the claim for a sleep disorder, the Veteran's representative indicated in the notice of disagreement that the Veteran awakens with respiratory problems and has difficulty sleeping.  He requested that the Veteran undergo a sleep study.  At a VA mental disorders examination in November 2011, the Veteran reported chronic insomnia, an inability to fall asleep and stay asleep, PTSD nightmares, and  thrashing.  The Veteran was diagnosed with PTSD at that time and hypersomnia/insomnia was listed as Axis III diagnoses.  In light of the Veteran's reported symptomatology, he should be afforded a VA examination in order to determine whether he has a current sleep disorder and the etiology of any diagnosed sleep disorder.  

With regard to the claim for an acquired psychiatric, as an initial matter, as noted, the Veteran is in receipt of service connection for PTSD.  He previously filed claims for service connection for adjustment disorder and anxiety disorder.  The claims for adjustment disorder and anxiety disorder were denied in a July 2009 rating decision which the Veteran did not appeal.  As such, the July 2009 rating decision is final.  38 C.F.R. § 20.1103.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  In this case, the Veteran has not claimed entitlement to service connection for adjustment disorder and anxiety disorder.  Consequently, the claims for service connection for adjustment disorder and anxiety disorder are not currently before the Board.  

The Veteran filed the current claim for service connection for an acquired psychiatric disorder other than PTSD, adjustment disorder, and anxiety disorder (claimed as bipolar disorder) in June 2013.  

The Veteran was afforded a VA examination in February 2014 at which time the examiner diagnosed the Veteran with PTSD, panic attacks with agoraphobia, cocaine dependence in remission, and borderline personality disorder.  The examiner additionally indicated the Veteran's established VA diagnosis of PTSD with depressive disorder, panic attacks with agoraphobia, and cocaine abuse was changed as his current symptoms are more accurately described with borderline personality disorder not depressive disorder due to the fast and transient nature of the mood swings.  However, the examiner did not address the diagnosis of bipolar disorder contained in the VA treatment records.  Consequently, the Veteran should be afforded a VA examination to determine the current psychiatric diagnoses and to determine the etiology of the disorders.  

With regard to the claims for service connection for left hip and left knee disabilities, post-service VA treatment reports reflect an assessment hip and knee arthralgias.  

At a February 2014 VA examination, the Veteran reported trouble with his knees in 2004 and trouble with his hips in 2005 after running, rucking, and airborne conditions.  X-rays of the left knee and left hip were reported to be negative.  Following a physical examination of the Veteran, review of the claims file, and review of the relevant medical history and x-rays, the examiner indicated that there was no diagnosis of any left knee disability or left hip disability because there was no clinical pathology to render a diagnosis for either.  However, the examiner also concluded that the Veteran's left hip and left knee disabilities were at least as likely as not due to service because it is well-established that airborne operations result in significant trauma to the joints due to hard landings.  Therefore, the examination is contradictory as the examiner found that there was no diagnosed left knee or left hip disabilities but also linked the claimed disorders to service.  As such, another examination is necessary in order to determine whether the Veteran has diagnosed left knee and left hip disabilities.  

Additionally, VA outpatient treatment reports dated through October 2014 are associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159 (c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Determine whether any additional VA treatment records exist and, if so, obtain the Veteran's VA treatment records dated since October 2014.  All attempts to obtain the records must be documented and any negative responses should be associated with the claims file.

2.  After all available records have been associated with the claims file, the Veteran should be scheduled for appropriate VA examinations to determine the current the nature and extent of all impairment due to his service-connected neck disability, right hip disability, right knee disability, right ankle disability, and low back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner(s) in conjunction with the examinations.  The examiner(s) should note in the examination reports that the claims folder has been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's neck disability, right hip disability, right knee disability, right ankle disability, and low back disability. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the examiner must test and record the range of motion for BOTH knees, both hips, and both ankles in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he should specify the degree of additional functional loss/motion due to pain, to include during any flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

Additionally, with regard to the right knee, the examiner should determine whether the Veteran has ankylosis of the knee; knee instability or subluxation of the knee; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe and painful motion or weakness in the right knee.

With regard to the right hip, the examiner should determine whether the Veteran has ankylosis of the hip.

With regard to the right ankle, the examiner should determine whether the Veteran has ankylosis of the ankle and whether any limited motion is moderate or marked.  

With regard to the neck and low back, the examiner should include all neurological manifestations of both disorders.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After all available records have been associated with the claims file, schedule the Veteran for appropriate VA examination for his claim for service connection for an acquired psychiatric disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary tests should be obtained.  A complete history should be obtained from the Veteran.  The examiner should include a diagnosis for the claimed acquired psychiatric disorder(s).  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed acquired psychiatric disorder, to include bipolar disorder, were incurred/caused or aggravated by service or are otherwise related thereto.  The report of examination should include a complete rationale for all opinions expressed.  

4.  After all available records have been associated with the claims file, schedule the Veteran for appropriate VA examination(s) for his claim for service connection for left hip and left knee disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  Any necessary tests should be obtained.  A complete history should be obtained from the Veteran.  The examiner should include a diagnosis for any diagnosed left hip and left knee disabilities.  If the examiner determines that the Veteran has current left hip and left knee disabilities, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed left hip and left knee disabilities were incurred/caused or aggravated by service or are otherwise related thereto.  The report of examination(s) should include a complete rationale for all opinions expressed.     

5.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response., and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


